   )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH

Debtor 1                 5D\PRQGDQG5RVDOLQGD/DQGD
                         ___B_______B_____BB_________BBBBB___________________________BBBBBBBB_


Debtor 2                 _______BB____________BBBBB_______________BBBBBBBBBBBBBBBBBB_BBBBBBBB_
(Spouse, if filing)

                                        1RUWKHUQ'LVWULFWRI&DOLIRUQLD
8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

             
&DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBB



 2IILFLDO)RUP 410S1
 1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                                                                                    

 ,IWKHGHEWRU¶VSODQSURYLGHVIRUSD\PHQWRISRVWSHWLWLRQFRQWUDFWXDOLQVWDOOPHQWVRQ\RXUFODLPVHFXUHGE\DVHFXULW\LQWHUHVWLQWKH
 GHEWRU¶VSULQFLSDOUHVLGHQFH\RXPXVWXVHWKLVIRUPWRJLYHQRWLFHRIDQ\FKDQJHVLQWKHLQVWDOOPHQWSD\PHQWDPRXQW)LOHWKLVIRUP
 DVDVXSSOHPHQWWR\RXUSURRIRIFODLPDWOHDVWGD\VEHIRUHWKHQHZSD\PHQWDPRXQWLVGXHSee Bankruptcy Rule 3002.1.
 1DPHRIFUHGLWRU                                                                                                           
                                                                                                 &RXUWFODLPQR LINQRZQ BBBBBBBBBBBBBBBBBBBBBBB
 :HOOV)DUJR%DQN1$




                                                                                                 'DWHRISD\PHQWFKDQJH
                                                                                                 Must be at least 21 days after date
                                                                                                 of this notice                            
                                                                                                                                           _____________


                                                                                                 1HZWRWDOSD\PHQW
                                                                                                                                            
                                                                                                                                           $____________BBBB
                                                                                                 Principal, interest, and escrow, if any
 /DVWGLJLWVof any number you use to
 LGHQWLI\WKHGHEWRU¶VDFFRXQW                                    ____
                                                                  ____  ____
                                                                           ____
                                                                              

   3DUW           (VFURZ$FFRXQW3D\PHQW$GMXVWPHQW

     :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VHVFURZDFFRXQWSD\PHQW"

            No
        ✔
            <HV$WWDFKDFRS\RIWKHHVFURZDFFRXQWVWDWHPHQWSUHSDUHGLQDIRUPFRQVLVWHQWZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ'HVFULEHWKHEDVLV
             IRUWKHFKDQJH,IDVWDWHPHQWLVQRWDWWDFKHGH[SODLQZK\



                                                                                                                           
             &XUUHQWHVFURZSD\PHQWBBBBBBBBBBBBBBBBB                                                   1HZHVFURZSD\PHQWBBBBBBBBBBBBBBBBB

  3DUW0RUWJDJH3D\PHQW$GMXVWPHQW

     :LOOWKHGHEWRU¶VSULQFLSDODQGLQWHUHVWSD\PHQWFKDQJHEDVHGRQDQDGMXVWPHQWWRWKHLQWHUHVWUDWHRQWKHGHEWRU V
        YDULDEOHUDWHDFFRXQW"
        ✔
            No
            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
             DWWDFKHGH[SODLQZK\



             &XUUHQWLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB                                      1HZLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB

             &XUUHQWSULQFLSDODQGLQWHUHVWSD\PHQW $ ______________BBB_                   1HZSULQFLSDODQGLQWHUHVWSD\PHQW $ ___________BBB____

  3DUW2WKHU3D\PHQW&KDQJH


        :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VPRUWJDJHSD\PHQWIRUDUHDVRQQRWOLVWHGDERYH"
           ✔
               No
               Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)
            5HDVRQIRUFKDQJH



                      &XUUHQWPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB                             1HZPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB
                                                                                                 
 Official Form 410S1
             Case: 18-51844                   Doc#           Filed:1RWLFHRI0RUWJDJH3D\PHQW&KDQJH
                                                                    03/08/19 Entered: 03/08/19 07:45:22                                Page 1 of 7page 1
                     5D\PRQGDQG5RVDOLQGD/DQGD                                                                         
      Debtor 1       _____BB_________________________________________________                        Case number (LINQRZQ) ______________________
                     First Name          Middle Name      Last Name




 3DUW 6LJQ+HUH


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 &KHFNWKHDSSURSULDWHER[

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHLQIRUPDWLRQSURYLGHGLQWKLVFODLPLVWUXHDQGFRUUHFWWRWKHEHVWRIP\NQRZOHGJH
 LQIRUPDWLRQDQGUHDVRQDEOHEHOLHI




 8    /s/Maranda Henderson Braswell
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      Signature
                                                                                    03/08/2019
                                                                            'DWHBBBBBBBBBBBBBBB




 Print:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        Maranda Henderson Braswell                                                            VP Loan Documentation
                                                                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        First Name                Middle Name            Last Name              7LWOH


 Company Wells Fargo Bank, N.A.
         _B____________________BB____________________________________

 Address    MAC N9286-01Y
            ___________________________B_________BB______BB______________
            Number                       Street

            1000 Blue Gentian Road
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            $GGUHVV

             Eagan                                   MN      55121-7700
            BBBB_______________________________________________BBBBBBBB__
              City                                                  State      ZIPCode



                     800-274-7025                                                             NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone BBBBBBBBBBBBBBBBBBBBBBBBB                                                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                             (PDLO




Official Form 410S1                                                  1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                page 
        Case: 18-51844                        Doc#          Filed: 03/08/19            Entered: 03/08/19 07:45:22                   Page 2 of 7
                     UNITED STATES BANKRUPTCY COURT
                                                  Northern District of California


                                                  Chapter 13 No. 1851844
                                                  Judge: Hannah L. Blumenstiel

In re:
Raymond and Rosalinda Landa
                                         Debtor s 

                                         CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before March 11, 2019 via filing with the US
Bankruptcy Court's CM ECF system and/or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid


Debtor:                            By U.S. Postal Service First Class Mail Postage Prepaid
                                   Raymond and Rosalinda Landa
                                   116 Inca Drive

                                   Soledad CA 93960



                                   By U.S. Postal Service First Class Mail Postage Prepaid
                                   N/A




Debtor’s Attorney:                 By U.S. Postal Service First Class Mail Postage Prepaid
                                   Clark A. Miller
                                   Law Offices of Clark A. Miller
                                   215 W Alisal St.

                                   Salinas CA 93901


                                   By U.S. Postal Service First Class Mail Postage Prepaid
                                   N/A




Trustee:                           By U.S. Postal Service First Class Mail Postage Prepaid
                                   Devin Derham-Burk
                                   Chapter 13 Trustee
                                   P.O. Box 50013

                                   San Jose CA 95150-0013

                                                        /s/Maranda Henderson Braswell
                                                        @@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@
                                                        VP Loan Documentation
           Case: 18-51844        Doc#       Filed: 03/08/19         Entered: 03/08/19 07:45:22          Page 3 of 7
                                                         Wells Fargo Bank, N.A.
                                                                               PERF
                                     Return Mail Operations                                    Escrow Review Statement
                                     PO Box 14547
                                                                                               For informational purposes only
                                     Des Moines, IA 50306-4547
                                                                                               Statement Date:                                February 13, 2019
                                                                                               Loan number:
                                                                                               Property address:
                                                                                                    116 INCA DR
                                                                                                    SOLEDAD CA 93960-2506


                                                                                               Customer Service
                                                                                                     Online                           Telephone
                                                                                                     wellsfargo.com                   1-800-340-0473
             ROSA LINDA LANDA
                                                                                                     Correspondence                   Hours of operation
             RAYMOND LANDA                                                                           PO Box 10335                     Mon - Fri 7 a.m. - 7 p.m. CT
             116 INCA DR                                                                             Des Moines, IA 50306
             SOLEDAD CA 93960-2506                                                                   To learn more, go to:
                                                                                                     wellsfargo.com/escrow


                                                                                                        We accept telecommunications relay service calls



   PLEASE NOTE: If you are presently seeking relief (or have previously been granted
   relief) under the United States Bankruptcy Code, this statement is being sent to you
   for informational purposes only. The summaries below are based on the terms of the
   loan and are provided for informational purposes only.
   These amounts are governed by the terms of the loan unless otherwise reduced by an
   order of the bankruptcy court. Because the amounts billed for the escrow items can
   change over time, we review the escrow account at least once per year to ensure there
   will be enough money to make these payments. Once the review is complete, we send
   the escrow review statement, also known as the escrow account disclosure statement.
                                                                                                 The escrow account has a shortage of
   Here's what we found:
        • Required Minimum Balance: The escrow account balance is projected to                                 $78.53
           fall below the required minimum balance. This means there is a shortage.

        •   Payments: As of the April 1, 2019 payment, the contractual portion of the
            escrow payment increases.



     Part 1 - Mortgage payment

            Option 1                 Pay the shortage amount over 12 months
                                      Previous payment through New payment beginning with
                                      03/01/2019 payment date   the 04/01/2019 payment
                                                                                                    Option 1: No action required
    Principal and/or interest                  $1,257.61                $1,257.61

    Escrow payment                              $165.79                   $179.45               Starting April 1, 2019 the new contractual
    Total payment amount
                                                                                                payment amount will be $1,437.06
                                            $1,423.40                 $1,437.06

            Option 2                 Pay the shortage amount of $78.53
                                      Previous payment through New payment beginning with
                                      03/01/2019 payment date   the 04/01/2019 payment
                                                                                                    Option 2: Pay shortage in full
    Principal and/or interest                  $1,257.61                $1,257.61

    Escrow payment                              $165.79                    $172.91              Starting April 1, 2019 the new contractual
    Total payment amount                                                                        payment amount will be $1,430.52
                                            $1,423.40                 $1,430.52
    Note: If this is an adjustable rate mortgage (ARM), a separate notice will be sent
    before the payment is scheduled to change.




                                                           See Page 2 for additional details.


                                            Note: If you are presently seeking relief (or have previously been granted relief) under the United
                                            States Bankruptcy Code, this coupon is being provided for informational purposes only. If your
                                            Chapter 13 plan calls for your Chapter 13 Trustee to make the on-going post-petition mortgage
                                            payments, please contact your attorney or the Trustee’s office before directly sending any
                                            amounts relating to this escrow shortage

                                                                      If you choose to pay the shortage in full as referenced in Option 2, detach this coupon
                                                                      and mail it along with a check for $78.53 to the address that appears on this coupon.
     ROSA LINDA LANDA
     RAYMOND LANDA                                                    This payment must be received no later than April 1, 2019.


                 Wells Fargo Home Mortgage
                 PO Box 51120
                 Los Angeles, CA 90051-5420




Case: 18-51844
       708                      Doc# 9 10
                                        Filed: 03/08/19 00143052
                                           02 00142340    Entered:00150193
                                                                    03/08/1900007853
                                                                             07:45:225 Page 4 of 7
                                                                                                                                                Page 2 of 3
                                                                                                                         Loan Number:


        Part 2 - Payment calculations
   For the past review period, the amount of the escrow items was $1,325.54. For the coming year, we expect the amount paid from escrow to be
   $2,074.93.

   How was the escrow payment calculated?
   To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
   escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
   determine the escrow amount.

   The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
   through the date of the analysis.



   Escrow comparison

                                                                                                                                          New monthly
                                      04/17 - 03/18     04/18 - 03/19        09/18 - 02/19   04/19 - 03/20
                                                                                                                         # of               escrow
                                        (Actual)          (Actual)             (Actual)       (Projected)
                                                                                                                        months              amount

   Property taxes                           $1,447.46          $749.39            $749.39       $1,498.78        ÷         12       =          $124.90
   Property insurance                         $542.15           $576.15            $576.15        $576.15        ÷         12       =           $48.01
   Total taxes and insurance                $1,989.61         $1,325.54          $1,325.54      $2,074.93        ÷         12       =          $172.91
   Escrow shortage                              $8.10           $151.97             $0.00          $78.53        ÷         12       =             $6.54**

   Total escrow                             $1,997.71         $1,477.51          $1,325.54      $2,153.46        ÷         12       =          $179.45


   **
    This amount is added to the payment if Option 1 on page 1 is selected.


   Projected escrow account activity over the next 12 months
   To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
   greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
   balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                     (Calculated in Part 3 - Escrow account projections
   Lowest projected escrow balance March, 2020                                     -$190.85          table)

   Bankruptcy adjustment‡                                              +            $112.32

   Minimum balance for the escrow account                              -              $0.00


   Escrow shortage                                                     =            -$78.53


   ‡
    This adjustment of $112.32, is the remaining amount of the pre-petition escrow shortage included in our proof of claim being paid through the
   confirmed bankruptcy plan.


   Important messages
   You've received interest in the amount of $6.95.




Case: 18-51844                 Doc#            Filed: 03/08/19                    Entered: 03/08/19 07:45:22                              Page 5 of 7
                                                                                                                                                               Page 3 of 3
                                                                                                                                   Loan Number:



     Part 3 - Escrow account projections
   Escrow account projections from April, 2019 to March, 2020
                                               What we
                 Payments to                   expect to                                                                  Projected escrow        Balance required
   Date            escrow                       pay out         Description                                                   balance              in the account
   Mar 2019                                                     Starting balance                                                -$190.84                       $0.01
   Apr 2019              $172.91                     $0.00                                                                        -$17.93                    $172.92
   May 2019              $172.91                     $0.00                                                                       $154.98                     $345.83
   Jun 2019              $172.91                     $0.00                                                                       $327.89                     $518.74
   Jul 2019              $172.91                     $0.00                                                                       $500.80                     $691.65
   Aug 2019              $172.91                     $0.00                                                                       $673.71                     $864.56
   Sep 2019              $172.91                     $0.00                                                                       $846.62                    $1,037.47
   Oct 2019              $172.91                     $0.00                                                                      $1,019.53                   $1,210.38
   Nov 2019              $172.91                   $749.39      MONTEREY COUNTY (W)                                              $443.05                     $633.90
   Dec 2019              $172.91                     $0.00                                                                       $615.96                     $806.81
   Jan 2020              $172.91                     $0.00                                                                       $788.87                     $979.72
   Feb 2020              $172.91                    $576.15     AAA INSURANCE                                                    $385.63                     $576.48
   Mar 2020              $172.91                    $749.39     MONTEREY COUNTY (W)                                             -$190.85                       $0.00

   Totals           $2,074.92                     $2,074.93



     Part 4 - Escrow account history
   Escrow account activity from September, 2018 to March, 2019
                         Deposits to escrow                       Payments from escrow                                                      Escrow balance
      Date      Actual      Projected Difference              Actual   Projected Difference               Description           Actual         Projected Difference
   Sep 2018                                                                                            Starting Balance           $550.81        $828.93         -$278.12
   Sep 2018        $0.00            $165.79       -$165.79       $0.00             $0.00      $0.00                               $550.81        $994.72         -$443.91

   Oct 2018       $331.59           $165.79       $165.80        $0.00             $0.00      $0.00                              $882.40        $1,160.51        -$278.11

   Nov 2018       $165.79           $165.79         $0.00      $749.39        $723.73         $25.66   MONTEREY COUNTY (W)       $298.80         $602.57        -$303.77

   Dec 2018        $6.95            $165.79      -$158.84        $0.00             $0.00      $0.00                               $305.75        $768.36         -$462.61

   Jan 2019       $165.79           $165.79         $0.00        $0.00             $0.00      $0.00                               $471.54        $934.15         -$462.61

   Feb 2019       $497.37           $165.79       $331.58       $576.15       $542.00         $34.15   AAA INSURANCE              $392.76        $557.94         -$165.18
   (estimate)

   Mar 2019       $165.79           $165.79         $0.00      $749.39        $723.73         $25.66   MONTEREY                  -$190.84          $0.00        -$190.84
   (estimate)                                                                                          COUNTY (W)

   Totals       $1,333.28          $1,160.53       $172.75    $2,074.93     $1,989.46         $85.47




   Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2018 Wells Fargo Bank, N.A. All rights
   reserved. NMLSR ID 399801 4/18
Case: 18-51844                 Doc#                Filed: 03/08/19                         Entered: 03/08/19 07:45:22                                 Page 6 of 7
Case: 18-51844   Doc#   Filed: 03/08/19   Entered: 03/08/19 07:45:22   Page 7 of 7
